Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered October 8, 2009, which denied defendants’ motion to vacate a default judgment, unanimously affirmed, with costs.
Defendants adduce no competent evidence to support their assertion that the individual defendant had no interest in the corporate defendants for a four-month period of time that happened to coincide with commencement of the action, relieving her of responsibility for answering the complaint, and otherwise fail to show a reasonable excuse for their default (CFLR 5015 [a] [1]). CFLR 3215 (g) (3) does not avail defendants, as the action is not one based on nonpayment of a contractual obligation. Nor does Limited Liability Company Law § 808 (a) avail defendants, as plaintiff LLC’s failure to obtain a certificate of authority to do business in New York before initiating the action is not a fatal jurisdictional defect and such certificate has since been obtained (cf. Tri-Terminal Corp. v CITC Indus., 78 AD2d 609 [1980]). We have considered defendants’ other arguments and find them unavailing. Concur—Saxe, J.P., Catterson, Renwick, Richter and Abdus-Salaam, JJ.